Exhibit 10.3

 

Bank of America, N.A.

Merrill Lynch, Pierce, Fenner & Smith

Incorporated

One Bryant Park

New York, New York 10036

  

Citibank, N.A.

399 Park Avenue

New York, NY 10022


 

KeyBank National Association

KeyBanc Capital Markets Inc.

127 Public Square

Cleveland, Ohio 44114

  

SunTrust Bank

SunTrust Robinson Humphrey, Inc.

3333 Peachtree Road Northeast

Atlanta, Georgia 30326

CONFIDENTIAL

March 31, 2016

Mercury Systems, Inc.

201 Riverneck Road

Chelmsford, MA 01824

Attention: Gerald M. Haines II

Re:    Amendment to Commitment Letter (Project Wild)

Ladies and Gentlemen:

Reference is hereby made to that certain Commitment Letter, dated March 23, 2016
(including the exhibits thereto, collectively the “Commitment Letter”), by and
among Mercury Systems, Inc. (“you” or the “Company”) and the Commitment Parties.
Capitalized terms used herein but not defined herein shall take their respective
meanings from the Commitment Letter. You and the Commitment Parties desire to
enter into this letter agreement (this “Amendment”) in order to amend the
provisions of the Commitment Letter as set forth herein.

1. Amendment to Commitment Letter.

(a) Clause (b) of Exhibit A of the Commitment Letter is hereby amended by
deleting it in its entirety and replacing it with “the Borrower will obtain the
senior secured credit facilities described in the Summary of Principal Terms and
Conditions attached as Exhibit B to the Commitment Letter (the “Facilities Term
Sheet”) in an aggregate principal amount of $340.0 million, comprised of a
$265.0 million term loan A facility (the “Term Loan A Facility”) available to
the Borrower and a $75.0 million revolving credit facility (the “Revolving
Facility”); provided that the amount of the Term Loan A Facility shall be
reduced dollar for dollar by the net cash proceeds (if any) received by the
Borrower prior to or on the Closing Date from any Pre-Closing Equity Offering
(as defined below); provided further, that the Term Loan A Facility shall not be
reduced to less than $200.0 million, notwithstanding the amount of net cash
proceeds received from any Pre-Closing Equity Offering.”.

(b) Clause (A) under “Facilities:” of Exhibit B of the Commitment Letter is
hereby amended by deleting it in its entirety and replacing it with “A senior
secured term loan A facility in an aggregate principal amount of $265.0 million
(the “Term Loan A Facility”; the loans thereunder, the “Term Loans”); provided
that the amount of the Term Loan A Facility shall be reduced dollar for dollar
by the net cash proceeds (if any) received by the Borrower prior to or on the
Closing Date from any Pre-Closing Equity Offering (as defined in Exhibit A);
provided further, that the Term Loan A Facility shall not be reduced to less
than $200.0 million, notwithstanding the amount of net cash proceeds received
from any Pre-Closing Equity Offering.” .

 

 

Wild – Amendment to Commitment Letter



--------------------------------------------------------------------------------

2. Effectiveness. This Amendment will become effective upon receipt by each
party hereto of executed signature pages hereto from each other party hereto.

3. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto on separate counterparts, each of which when so
executed and delivered shall be deemed to be an original, but all of which when
taken together shall constitute a single instrument. Delivery of an executed
counterpart of a signature page of this Amendment by facsimile transmission or
“.pdf” file shall be effective as delivery of a manually executed counterpart
hereof.

4. Headings. The headings of this Amendment are for purposes of reference only
and shall not limit or otherwise affect the meaning hereof.

5. Effect of Amendment. Except as expressly set forth herein, (i) this Amendment
shall not by implication or otherwise limit, impair, constitute a waiver of or
otherwise affect the rights and remedies of the parties hereto under the
Commitment Letter and (ii) this Amendment shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Commitment Letter or any other provision of the
Commitment Letter, all of which are ratified and affirmed in all respects and
shall continue in full force and effect. After the date hereof, any reference to
the Commitment Letter shall mean the Commitment Letter, as modified hereby.

6. Jurisdiction and Application of Law. This Amendment shall be governed by, and
construed and interpreted in accordance with, the laws of the State of New York.

[Remainder of this page intentionally left blank]

 

 

Wild – Amendment to Commitment Letter



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BANK OF AMERICA, N.A. By:  

/s/ Monica Sevila

  Name: Monica Sevila   Title: Senior Vice President MERRILL LYNCH, PIERCE,
FENNER & SMITH INCORPORATED By:  

/s/ D. Clay Hall

  Name: D. Clay Hall   Title: Director CITIBANK, N.A. By:  

/s/ Michael Berry

  Name: Michael Berry   Title: Authorized Signatory KEYBANK NATIONAL ASSOCIATION
By:  

/s/ Robyn E. Roof

  Name: Robyn E. Roof   Title: Managing Director KEYBANC CAPITAL MARKETS INC.
By:  

/s/ Robyn E. Roof

  Name: Robyn E. Roof   Title: Managing Director SUNTRUST BANK By:  

/s/ Thomas Parrott

  Name: Thomas Parrott   Title: Managing Director

 

Wild – Amendment to Commitment Letter



--------------------------------------------------------------------------------

SUNTRUST ROBINSON HUMPHREY, INC. By:  

/s/ Michael Chung

  Name: Michael Chung   Title: Director

 

Wild – Amendment to Commitment Letter



--------------------------------------------------------------------------------

Accepted and agreed to as of the date first above written: MERCURY SYSTEMS, INC.

/s/ Gerald M. Haines

Name: Gerald M. Haines II Title: Executive Vice President & Chief Financial
Officer

 

Wild – Amendment to Commitment Letter